Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comment
First Action Allowance
In light of the new patent application, serial number 17/081,262 filed October 27, 2020, that is a CONTINUATION application of 16/802,705 filed February 27, 2020, that has issued as U.S. Patent No. 10,852,910 on December 1, 2020, that is a CONTINUATION application of 16/186,038 filed November 9, 2018, that has issued as U.S. Patent No. 10,606,445 on March 321, 2020, that is a CONTINUATION application of 15/339,087, filed October 31, 2016, that has issued a s U.S. Patent No. 10,156,960 on December 18, 2018, that is a CONTINUATION application of U.S. patent application serial number 14/522,716, filed October 24, 2014, that issued as U.S. Patent No. 9,513,789 on December 6, 2016, and that claims the benefit of the provisional patent application 61/895,283, filed October 24, 2013; and 
an examination of the proffered claims, numbered 21-40; and the An Information Disclosure Statement with the included references; and the earlier parent and grand-parent application, and great grand-parent, and great, great grand-parent file; a Notice of Allowance is issued for the claims, numbered 21-40.
The allowed claims are: 21-40.

The following is an Examiner’s statement of reasons for allowance:
Because the best prior art of record, or that encountered in searching the invention, fails to explicitly teach or fairly suggest (in example below, for claim 1):
a communication module configured to:
transmit, to a remote server, the vehicle identification data of the vehicle; transmit, to the remote server, the retrieved indication of the diagnostic
data; and
receive, from the remote server, maintenance information based on the diagnostic data and the vehicle identification data; and 
a user interface configured to:
display a plurality of selectable elements each corresponding to a vehicle system of the plurality of vehicle systems of the vehicle;
receive, via selection of a displayed selectable element, a request for information regarding a corresponding vehicle system;
display selectable elements each corresponding to a portion of the diagnostic data of the vehicle and with the corresponding vehicle system of the selected displayed selectable element; and
display a portion of the maintenance information received from the remote server relating to the corresponding portion of the diagnostic data; and
a processor configured to control the vehicle interface, the communication module, the one or more memory storage areas, and the user interface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        7-22-2021